Name: 83/214/EEC: Decision of the European Parliament of 15 April 1983 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1981 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-06

 Avis juridique important|31983D021483/214/EEC: Decision of the European Parliament of 15 April 1983 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1981 financial year Official Journal L 119 , 06/05/1983 P. 0026 - 0028*****DECISION OF THE EUROPEAN PARLIAMENT of 15 April 1983 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1981 financial year (83/214/EEC) THE EUROPEAN PARLIAMENT, (a) having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, (b) having regard to the revenue and expenditure accounts of the European Foundation for the Improvement of Living and Working Conditions for the 1981 financial year, (c) having regard to the report of the Court of Auditors on the 1981 accounts (Doc. 1-1344/82), (d) having regard to the report of the Committee on Budgetary Control (Doc. 1-70/83), (e) recalling that the Treaty of 22 July 1975, duly ratified by all the Member States, conferred on the European Parliament final responsibility in relation to the grant of discharge in respect of the general budget of the European Communities, (f) noting the improvements in presentation and internal control that were effected by the Foundation following the three previous resolutions (1) adopted by Parliament and taking into account the fact that the Court of Auditors' report on the 1981 accounts reveals no problems in relation to the management of the Foundation's appropriations, (g) observing that the Foundation will be the subject of a special report to be considered by Parliament in the near future, 1. Notes the following figures for the accounts of the European Foundation for the Improvement of Living and Working Conditions: Financial year 1981 1.2.3 // REVENUE // ECU // % // From the Commission part of the budget // 2 780 596,45 // 97,5 // Bank interest // 48 664,14 // 1,7 // Other // 23 758,89 // 0,8 // // 2 953 019,48 // 100,0 // EXPENDITURE // // // Budget appropriations // 2 896 000,00 // 100,0 // Commitments // 2 853 019,48 // 98,5 // Appropriations unused // 42 980,52 // 1,5 // Payments // 2 180 570,79 // // Appropriations brought forward from previous year // 851 650,95 // // Payment from appropriations brought forward // 842 201,33 // // Unused appropriations brought forward // 9 449,62 1981, p. 4; OJ No L 144, 24. 5. 1982, p. 4. 2. Grants a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1981 financial year; 3. Instructs its President to communicate this Decision and the attached comments to the Council and Commission of the European Communities, the Court of Auditors and to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, and to arrange for their publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // H.-J. OPITZ // P. DANKERT // // Appropriations carried forward // 672 448,69 // (1) OJ No L 180, 14. 7. 1980, p. 13; OJ No L 342, 28. 11. RESOLUTION embodying the comments accompanying the Decision granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of its revenue and expenditure accounts for the 1981 financial year THE EUROPEAN PARLIAMENT, 1. Asks the Council and the Commission of the European Communities and the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions to take the necessary measures to comply with the following comments and calls on the Commission and the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions to submit a written report by 1 October 1983 on the follow-up to these comments; Closer involvement of the Foundation in the formulation of Community policy 2. Recalls that the Regulation which established the Foundation effectively envisaged the involvement of this body in the formulation of Community policy; notes that, in the comments accompanying its discharge Decision in respect of the 1979 financial year (1), it called on the Council and the Commission to ensure that, in future, the Foundation should be more closely involved in the formulation of Community policy; strongly urges that such fuller involvement be organized so that the Community may derive maximum benefit from the Foundation; As regards financial control 3. Notes the views of the Court of Auditors in regard to the appointment of a Deputy Financial Controller at the Foundation; considers that this matter should be fully examined when the text of the revised Financial Regulation is available. (1) OJ No L 342, 28. 11. 1981, p. 6.